Citation Nr: 0300151	
Decision Date: 01/06/03    Archive Date: 01/15/03

DOCKET NO.  01-02 590A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a right wrist 
injury secondary to service connected residuals of right 
ankle injury.

2.  Entitlement to service connection for a back injury.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1967 to 
January 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision from 
the Department of Veterans Affairs (VA) regional office 
(RO) in Phoenix, Arizona. In this rating decision, the RO 
found that new and material evidence had not been 
submitted on either the issue of service connection for  
right wrist injury secondary to service connected 
residuals of a right ankle injury or the issue of service 
connection for a back injury.  The veteran filed a timely 
Notice of Disagreement and then a Substantive Appeal in 
response to a Statement of the Case.  Subsequently, the RO 
found that new and material evidence had been submitted; 
the RO then reopened the veteran's claims, but denied 
service connection on both issues.  

In addition, the veteran has filed a claim for a total 
rating based on individual unemployability and service 
connection for headaches.  These matters are being 
addressed by the RO and are not in appellate status.  


FINDINGS OF FACT

1.  All available, relevant evidence necessary for an 
equitable disposition of the veteran's appeal that can be 
obtained by VA has been obtained by the RO.

2.  It has not been shown by competent evidence that the 
veteran has a right wrist injury that is related to 
service-connected residuals, right ankle injury.

3.  A back injury was not shown in service; a current back 
injury or disorder, if present, is not causally related to 
service.



CONCLUSIONS OF LAW

1.   A right wrist injury disability was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 
1131, 5107(b) (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.303, 3.310 (2002).

2.  A back injury disability was not incurred in or 
aggravated by active service, and the incurrence of 
degenerative joint disease, lumbosacral spine, in service 
may not be presumed.  38 U.S.C.A. §§ 1110, 1112, 1131, 
1137, 5107(b) (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.303, 3.309, 3.310 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (hereafter 
VCAA), now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West Supp. 2002), was recently enacted.  The VCAA 
contains extensive provisions modifying the adjudication 
of all pending claims.  See Karnas v. Derwinski, 1 Vet. 
App. 308 (1991); VAOPGCPREC 11-00.  Among other things, 
the new law imposes on VA expanded duties to assist and 
notify a claimant seeking VA benefits.  VA issued 
regulations to implement the VCAA in August 2001.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  These 
regulations state that the provisions merely implement the 
VCAA and do not provide any additional rights.  66 Fed. 
Reg. at 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are 
satisfied.

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions sufficient to proceed 
on the claim currently before the Board.  That is, by way 
of the July 1999 rating decision, the March 2001 Statement 
of the Case (SOC), and the February 2002 supplemental SOC, 
the RO provided the veteran with the applicable law and 
regulations and gave notice as to the evidence generally 
needed to substantiate his claim.  The veteran was 
afforded a personal hearing and a thorough VA opinion. The 
veteran has not indicated, and review of the record does 
not suggest, the existence of any outstanding Federal 
government record or any other records that could 
substantiate his claim.  The veteran indicated that all 
pertinent records had been associated with the file.  
Accordingly, since all identified records have been 
associated with the file, the Board concludes that the 
requirement that VA notify the claimant of each of their 
respective duties to obtain the records is satisfied.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Accordingly, with respect to the duty to assist, the Board 
finds that the evidence of record, which includes VA and 
private medical records, is sufficient to dispose of the 
issue on appeal.  Since the RO has also provided all 
required notice and assistance to the veteran, the Board 
finds that there is no prejudice in proceeding with the 
claim at this time.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131.  In order 
to make a showing of chronic disease in service, one must 
present a combination of manifestations sufficient to 
identify the disease entity with sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(2002).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is 
required to support the claim.  Id.  Service connection 
may be granted for any disease diagnosed after discharge, 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established 
for a secondary condition, the secondary condition shall 
be considered a part of the original condition.  38 C.F.R. 
§ 3.310.  (2002)

When all the evidence is assembled, the VA is responsible 
for determining whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence 
is against the claim, in which case, the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service medical records indicate that the veteran 
underwent an appointment physical examination in June 
1966, which showed no defects of the spine or upper 
extremities.  Treatment records are negative for 
complaints pertaining to the lower back or right wrist.  
The veteran underwent a separation physical examination in 
December 1968 that revealed no pertinent defects or 
diagnoses. 

The RO received a claim for service connection for high 
blood pressure and a twisted right ankle in March 1969.  
Pursuant to his claim, the veteran underwent a VA 
compensation and pension (C&P) physical examination in May 
1969.  His present complaints included a very painful 
right ankle, but did not reference his lower back or right 
wrist.  

Service medical records indicate that the veteran 
underwent a retention physical examination in June 1969 
after being released from active duty.  The examination 
report indicates that a neuromuscular defect was found in 
the lower spine.

Records from S.J. Hospital indicate that in July 1969, the 
veteran presented with acute symptoms of herniated nucleus 
pulposus with radiation of pain to the leg.  He was 
admitted for treatment, which included pelvic traction, 
massage, K pad, and bedrest.  He was discharged on the 
fifth day with a "rather conclusive clinical diagnosis" of 
herniated nucleus pulposus.

The claim for service connection for a right ankle injury 
was granted by rating decision dated in November 1969.

Records from Dr. J.B.W. reflect that the veteran presented 
with a new injury in April 1987.  The medical history 
indicates that two days before presenting, the veteran was 
on an expedition in Mexico.  While holding a cactus in his 
right hand, he slipped on an incline and fell, injuring 
his right wrist.  The veteran was uncertain of the exact 
mechanism of the right wrist injury.  X-rays were taken 
and interpreted to reveal a volar dislocation of the 
lunate; otherwise, relationships within the carpus 
appeared normal.  Physical examination showed his hand, 
wrist, and fingers were markedly swollen.  All tendon 
functions were intact and there was sensation present 
throughout the hand, but it was markedly reduced in median 
nerve distribution and reduced much less so in the ulnar 
and radial nerve distribution.  The impression was "two 
days after closed volar dislocation of the lunate at the 
right wrist-possible neuropraxia of median nerve secondary 
to above."  

Two days after the office visit, Dr. W. attempted an 
outpatient closed reduction of perilunate dislocation, 
right wrist.  He also performed an open reduction and 
skeletal fixation for perilunate dislocation, right wrist 
and decompression of the median nerve at the right wrist.  
Records from S.M.H.C. include the operation report.  Under 
the "Indications for Surgery," the report confirms that 
the veteran slipped on an incline and fell while on an 
expedition in Mexico.  It notes that the veteran fell on 
the outstretched right hand, which is his dominant hand.  

 An addendum to Dr. J.B.W.'s notes, written approximately 
one week after the veteran first presented with a right 
wrist injury, indicates that the veteran brought to his 
attention that he also twisted his left ankle when he fell 
in Mexico.

Dr. J.B.W.'s records from July 1991 indicate ongoing 
treatment of the veteran's right wrist complaints.

C.H. records show that the veteran sought treatment for 
back pain in August 1992.  X-ray of the lumbosacral spine 
was done and interpreted to show degenerative discogenic 
changes at L5-S1 and degenerative spurring in the lower 
lumbar region; no other abnormalities were noted.  The 
assessment was lumbar strain.

C.H. records show that the veteran sought treatment for 
back pain in August 1994.  He reported that he had 
experienced back pain for years, but in the last two weeks 
he had persistent back pain that increased with sitting 
and eased up with standing or walking.  After physical 
examination, the assessment was low back pain-rule out 
intervertebral disc syndrome.

The veteran underwent a VA C&P physical examination in 
November 1995.  The examining physician noted that the 
claims file was unavailable for review.  The veteran 
reported that he injured his ankle in service and has 
developed increasing symptoms of pain, stiffness, and 
weakness of the ankle with frequent falls and recurring 
sprains of the ankle.  He indicated that he fell and 
injured his right wrist in a fall around 1990.  He also 
reported a history of chronic low back pain as a result of 
a fall, circa 1967.  Following physical examination and X-
ray studies of the wrist and back, the pertinent diagnoses 
were chronic lumbosacral strain and residuals fracture 
right wrist, post operative, with degenerative joint 
disease.

The veteran testified in December 1996 at a personal 
hearing at the RO.  The testimony indicates as follows:  
the veteran fell while he was on active duty and injured 
his ankle.  In the same fall, he injured his back, but he 
"didn't make a big deal about my back."  He did not 
realize the extent of his back injury or that it would 
persist.  He did not mention the back problem during his 
separation physical examination because he did not want to 
be delayed from going home while the complaint was worked 
up.  Soon after separation, his back was treated with 
traction and he indicated to the civilian medical 
providers that he was injured in a fall about one year 
earlier.  Back problems have persisted almost 25 years and 
the veteran has worn a corset.  (Transcript (T.) at p. 2).  
When the veteran injured his ankle, he was carrying a very 
heavy carton down a slope and tripped and fell.  The 
carton fell on him and he was banged up and had pain all 
over.  He did not know whether he had a back injury or 
just bruising.  His foot was falling asleep, but he did 
not know what significance that had.  (T. at p. 3).

About two months after getting off active duty, the 
veteran mentioned his back to his doctor.  About two 
months after that he was hospitalized and placed in 
traction.  He wore a corset night and day for six months 
and then just during the day for about one year.  He has 
used pain killers to relieve the symptoms.  Since his 
ankle surgery in 1994, which resolved his problems with 
tripping,  the back has not been set off.  (T. at p. 4).

The veteran kept tripping over his right ankle and it 
developed into a "loose ankle."  In 1987 while on a 
camping trip, he was standing on the ground and some rock 
underneath his shoe moved a little.  This caused the ankle 
to immediately fold up and collapse downward.  (T. at p. 
2).  He put his right hand down to break his fall.  The 
right wrist was injured and the veteran had surgery to 
correct it.  (T. at p. 3).  The veteran recalls telling 
Dr. W. explicitly that his right ankle twisted on some 
loose rocks, causing him to fall, and Dr. W. noted it in 
his records.  (T. at p. 5).  The veteran did not use 
crutches at the time of the wrist injury, but did have an 
Ace bandage he felt was helpful over the years, and he 
believes he was wearing it.  Right wrist symptoms have 
manifested in shooting pain or as spasm pain, and 
sometimes difficulty with firmly gripping, a sensation of 
tenderness, and a feeling of tiredness or aches that is 
more pronounced in the right wrist than the left.  (T. at 
p. 6).

A Veterans Hospital Administration (VHA) medical opinion 
was sought in April 1999 in regard to the nature and 
etiology of the veteran's back disorder.  The physician 
who rendered an opinion, Dr. M.V., reviewed the veteran's 
medical records available at that time.  He specifically 
noted the following entries:  Dr. C's notes from August 
1969, a lumbosacral X-ray report from June 1969, an 
EMG/nerve conduction velocity of the left lower extremity 
in July 1969, Dr. W's notes from April 1987 regarding a 
right wrist injury, Dr. W's notes for November 1986 and 
July 1991, and VA Internal Medicine records from August 
1992.  Dr. V. concluded that the correct diagnosis was 
degenerative disc disorder L5-S1 without objective 
documentation of a radiculopathy or disc herniation.  
Regarding etiology, Dr. V. opined that within reasonable 
medical probability, the current low back symptoms are 
unrelated to the alleged in-service injury.  Dr. V. cited 
the lack of ongoing medical care for the lumbar spine and 
the reality of no surgical intervention for the lumbar 
spine as support of his opinion.  Dr. V. also noted that 
the veteran has been significantly deconditioned for many 
years and has been in a chronic overload situation 
regarding the lumbar spine, which has placed significantly 
increased stress on the lumbar spine over the years.  Dr. 
V. concluded that within reasonable medical certainty, the 
combination of age related factors, chronic 
deconditioning, and the overload situation of his lumbar 
spine is the basis for his current symptomatology versus 
the alleged in-service injury.  Dr. V. indicated that if 
other records were to become available, they might or 
might not alter his opinion.

B.E.P. and S.L.P. submitted lay statements dated in May 
2000.  They stated that the veteran had related to them 
that he had fallen and injured his ankle and back while on 
active duty in Germany.  When he returned home and 
discharged from the service in early 1969, he continued to 
complain of ankle and back problems.  He went to see a 
doctor regarding his back and was admitted to a hospital 
for two weeks of traction to avoid surgery on his back.  
This occurred within a couple of months of discharge.  He 
also wore a corset for several years to alleviate his back 
symptoms.

VA outpatient records in July 2000 show continued 
complaints of episodic low back pain and other joint 
aches/pains.

Dr. J.B.W.'s notes, dated in August 2000, recount a 
history of the veteran's right wrist injury in April 1987 
and the treatment rendered.  After examination, the 
impression was as follows:  "This man has some restriction 
of wrist motion at the right upper extremity.  He is right 
hand dominant.  This was related to a fall he experienced 
in 1987 which by history was the result of giving way of 
his right ankle which in turn was related to an injury 
incurred while on active duty in military.  In that sense 
any residual problem at his wrist could be related to the 
ankle."

P.O.A. records, dated in September 2000, indicate that the 
veteran gave a history of injuring his back in 1967, 
followed by 30 years of low back pain and bilateral lower 
extremity pain, right greater than left.  He indicated 
that he is trying to get his injury covered by the VA and 
stated, "VA needs me to connect this low back injury to 
the military service and the injury I sustained in 1967 
when I fell."  Following a past medical history, review of 
symptoms, family history, social history, radiographic 
examination, and physical examination, the impression was 
as follows:  30 year history of low back pain with 
underlying evidence of significant lumbar spondylosis and 
some instability changes at lumbosacral junction.  The 
examiner opined that etiology of his ongoing back pain is 
the underlying lumbar spondylosis, with morbid obesity 
being the predominant cause.  The examining physician felt 
that based on the veteran's history and a letter from the 
veteran dated October 16, 1995, the injury he suffered 
while on active duty in 1968 did contribute to his ongoing 
current low back pain complaints to some degree.

Records from Dr. P.L.E. indicate that the veteran sought a 
physical medicine and rehabilitation consultation in 
October 2000.  The veteran reported the history of his 
right ankle injury and back, dating them both to an 
accident in June 1968.  Dr. E. wrote, "believing as likely 
as not" the veteran injured his back but did not report it 
at that time.  After review of S.J.H. records, an 
intravenous pyelogram, a September 2000 report from P.O.A. 
(Dr. N.A.R.), an October 2000 MRI, and a physical 
examination, Dr. E. indicated that he agreed with Dr. 
N.A.R.'s conclusion that the etiology of the veteran's 
ongoing low back problem is his lumbar spondylosis 
compounded by his morbid obesity.  He also concurred with 
Dr. R. that the injury resulting from the veteran's fall 
in 1968, "believing as likely as not," did contribute to 
some degree to his ongoing present low back pains.

VA outpatient records reflect continued treatment for back 
pain in October 2000, and January 2001.  The assessment in 
October 2000 was soft tissue lesion due to questionable 
rheumatologic or autoimmune reactions.  A Neurological 
clinic note from January 2001 indicated that MRI showed 
the large disc protrusion at L5-S1 was asymptomatic and 
the spurs in the thoracic spine would not explain the back 
pain.  There was no obvious etiology for the pain.

II.  Analysis

The veteran contends that his right wrist was injured as a 
result of his service connected right ankle injury, in 
that, his disabled right ankle gave way, causing him to 
fall on and injure his outstretched right hand/wrist.  In 
support of his contention, the veteran offers his own 
personal testimony, as well as the progress notes of Dr. 
J.B.W., his treating physician.  Review of Dr. W's 
records, contemporaneous to his initial treatment of the 
veteran after his fall, reveal no mention of any right 
ankle involvement in the accident.  The addendum to these 
records, made approximately two weeks later, elaborates 
further on the circumstances of the accident, but still 
makes no mention of the right ankle.  Rather, the record 
reflects that the veteran twisted his left ankle and an 
ankle brace was prescribed.  There is no further mention 
of treatment for the left ankle.  It is not until August 
2000 that Dr. W's notes acknowledge any involvement of the 
right ankle in the veteran's fall in April 1987.  Based on 
the entire record, the Board finds that the evidence which 
supports no involvement of the right ankle is more 
credible than the evidence that supports right ankle 
involvement in the injury of the right wrist.

With regard to documentary evidence "a VA adjudicator may 
properly consider internal consistence, facial 
plausibility, and consistency with other evidence 
submitted on behalf of the veteran." Caluza v. Brown, 7 
Vet. App. 498, 510-511 (1995).  The United States Court of 
Appeals for the Federal Circuit has further held that the 
Board has "the authority to discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).  In reviewing the evidence, the Board notes 
that it was not until 13 years after the right wrist 
injury occurred that Dr. W's notes made any mention of any 
right ankle involvement.  This does not appear to be an 
oversight on Dr. W's part.  In this regard the Board notes 
that his initial history of the injury appears quite 
detailed, including where it took place (Mexico), why the 
veteran was in Mexico (on an expedition), and the 
circumstances of the accident itself (the veteran was 
holding a cactus in his right hand, slipped on an incline 
and fell).  Dr. W. even amended the details of the 
accident two weeks after the accident, when the veteran 
apparently had complaints concerning his left ankle.  The 
veteran does not allege, nor does the Board speculate, 
that mention of the left ankle, as opposed to the right 
ankle, was in error.  In this regard the Board notes that 
Dr. W. was aware of the veteran's history of a right ankle 
injury, as his records show treatment of the right ankle 
including visits in November and December 1986, a few 
months before the injury to the right wrist.  

The first documented reference to the right ankle's 
involvement in the right wrist injury is when the veteran 
filed a claim for service connection for the right wrist 
injury in December 1994.   In light of all the 
circumstances as discussed herein, the Board finds that 
service connection for right wrist injury secondary to 
service connected residuals of right ankle injury may not  
be granted.  In this circumstance where the clear weight 
of the most probative evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  38 
U.S.C.A. § 5107.  The Board also notes that the absence of 
any injury to the right wrist in service precludes 
granting service connection for the right wrist injury on 
a direct basis. 

The veteran avers that his back was injured at the same 
time as he incurred his service connected right ankle 
injury.  While a right ankle injury is clearly documented 
in service medical records, there is no mention of a back 
injury contemporaneously recorded while on active duty.  
The first mention of an abnormality occurs five months 
after the veteran has separated in June 1969, when a 
neuromuscular defect was found.  The veteran's first 
treatment for his back occurred in July 1969, with a 
clinical diagnosis of a herniated nucleus pulposus.  This 
represents the first record of back complaints and the 
first recorded instance that the veteran related his 
symptoms to an in service injury.  

"When a disease is first diagnosed after service, service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact 'incurred' 
during the veteran's service, or by evidence that a 
presumption period applied."  Velez v. West, 11 Vet. App. 
148, 152 (1998).   In this regard the Board notes 
initially that, although the veteran was diagnosed with a 
herniated nucleus pulposus within one year of service, 
such disorder does not entitle him to a presumption of 
service connection.  See 38 C.F.R. § 3.309 (2002).  The 
issue of service connection for a low back disorder pivots 
upon the relative probative value of all the evidence of 
record. 

Through personal testimony and written statements, the 
veteran explains the lack of complaint at his separation 
examination, in that, he did not want to mention his back 
because he wanted to get home and did not want to wait for 
a back complaint to be worked up.  While this explanation 
addresses why he did not make mention of his back in 
December 1968, it does not explain why he did not mention 
it when examined by the VA in May 1969 or soon after he 
allegedly injured his back in April 1968.  The veteran 
explains this by stating that he was young and was 
uncertain that he had truly suffered an injury.  The lay 
statements submitted by B.E.P. and S.L.P. support the 
veteran's contention that he injured his back in service.  
However, the Board finds these statements to be of very 
limited probative value because the basis of the 
statements is not personal knowledge of when the veteran 
hurt his back; rather, they are based on what the veteran 
told them in this regard.  Furthermore, the statements 
purport to recount conversations from over 30 years ago.  
The lengthy passage of time brings their accuracy into 
question.

The veteran submitted two medical opinions, which provide 
a medical nexus between the veteran's current back 
disorder and an in service back injury.  A close review of 
these opinions, however, discloses that they are based 
primarily on the history provided by the veteran.   The 
first of these opinions concludes that based on the 
veteran's history and a letter from the veteran dated 
October 16, 1995, the injury he suffered while on active 
duty in 1968 did contribute to his ongoing current low 
back pain complaints to some degree.  The second of these 
opinions concludes that the injury resulting from the 
veteran's fall in 1968, "believing as likely as not," did 
contribute to some degree to his ongoing present low back 
pains.  The Board is not required to accept a doctor's 
opinions that are based on the appellant's recitation of 
his or her own medical history.  Godfrey v. Brown, 8 Vet. 
App. 113 (1995).

The Board finds the opinion of the VHA examiner to be more 
probative with regard to the etiology of the veteran's 
current back disorder.  Whereas, the VHA examiner had 
access to the veteran's entire record going back to 
service, the two other physicians rendering an opinion did 
not.  The VHA examiner also points out that his opinion is 
based on the lack of continuing complaint and treatment.  
In this regard, the Board notes the significant period of 
time, August 1969 to August 1992, between back complaints.  
When chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  The record 
fails to establish any objective evidence of continuity of 
symptoms.  Thus, even if the evidence of an in service 
back injury were greater than or in relative equipoise 
with evidence against it, the claim for service connection 
for a back injury must fail due to the absence of 
continuity of symptoms.  Accordingly, the Board concludes 
that the most probative evidence is against the claim and 
finds no basis for service connection for a back injury.


ORDER

Service connection for a right wrist injury secondary to 
service connected residuals of right ankle injury is 
denied.

Service connection for a back injury is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

